Dissenting Opinion by
Wright, J.:
It is a fundamental rule of statutory construction that a change of language indicates a change of legislative intent. See Haughey v. Dillon, 379 Pa. 1, 108 A. 2d 69; Sekel v. Iagenemma, 170 Pa. Superior Ct. 621, 90 A. 2d 587. The amendment of December 28, 1959, P. L. 2034, 77 P.S. 671, can only mean that the proration of attorney’s fees between claimant and carrier should be based on the amount of compensation which claimant has actually received or is owed at the date of recovery from the tortfeasor. It is my view that this amendment was intended to, and did, change the rule enunciated in Soliday v. Hires Turner Glass Co., 187 Pa. Superior Ct. 44, 142 A. 2d 425.
Woodside, J., joins in this dissenting opinion.